— Judgment unanimously modified, as a matter of discretion in the interest of justice, and, as modified, affirmed, in accordance with the following memorandum: Defendant’s conviction stems from his entering a room in a Syracuse University dormitory and taking a purse. Immediately thereafter, the victim confronted defendant in a hallway of the dormitory and demanded the return of her purse. Defendant complied without incident. Nothing had been removed from the purse. The record discloses sufficient evidence to support the conviction and we find no error in the charge of the court.
While defendant has had numerous contacts with the law since an early age, his convictions were largely of nonviolent petty offenses with the exception of a felony conviction of burglary in 1981. His present crime was committed while he was on parole from that conviction. Nevertheless, under the circumstances, we feel that the imposition of a sentence of 6 to 12 years *1078for this crime was unduly harsh and accordingly modify the sentence to 3 to 6 years. (Appeal from judgment of Onondaga County Court, Mordue, J. —- burglary, second degree.) Present — Dillon, P. J., Callahan, Doerr, Boomer and Schnepp, JJ.